DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on August 10, 2021. Claims 1-2, 5, 7, 13-14, 16, 20, 22-25, 27, 30-31, 37-39, and 41-42 are pending in the application. Claims 23-25, 27, 30-31, 37-39, and 41 are withdrawn, and claims 1-2, 5, 7, 13-14, 16, 20, 22, and 42 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, 13-14, 16, 20, 22, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 recites the limitation “a 1 to 100 µm thick spacer” in line 7 of the claim. The specification does not contain support for a 1 to 100 µm thick spacer, but instead discloses that a spacer is disposed at a distance that ranges from 1 to 100 µm from the actuation layer (see para. [0024] of the instant US PGPub). Where does this distance start and end? Is it the bottom or the top of the spacer that is disposed at a distance that ranges from 1 to 100 µm from the actuation layer? The specification discloses that the spacer is disposed at a distance of e.g., 0.5 µm, 1 µm, 5 µm, 10 µm, 15 µm, 20 µm, 25 µm, 30 µm, 35 µm, 40 µm, 45 µm, 50 µm, 55 µm, 65 µm, 70 µm, 75 µm, 80 µm, 85 µm, 90 µm, 95 µm, 100 µm, 200 µm, 300 µm, 400 µm, 500 µm, 600 µm, 700 µm, 800 µm, 900 µm, 1 mm, 2 mm, 3 mm, 4 mm, or 5 mm, including any value and range therebetween (see para. [0140] of the instant US PGPub), but it does not disclose the other element that this distance is taken between. Where does this distance start and end? A distance that the spacer is disposed at is not the same as the thickness of the spacer. A distance that the spacer is disposed at relative to another element is taken from one end of the spacer and one end of the other element. This distance (or space) between two elements is not a thickness of one element. The claimed dimension of the spacer is not supported by the instant specification. Although the specification discloses that a 10-50 µm thick PDMS frame serves as a spacer (para. [0292] of the instant US PGPub), it does not provide support for the entire claimed range of 1 to 100 µm. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2, 5, 7, 13-14, 16, 20, 22, and 42 are rejected as dependent thereon.
a control unit comprising…a program code” in line 14 of the claim. The specification does not contain support for the control unit comprising a program code, but instead discloses that the system may further comprise a computer program product comprising a computer-readable storage medium having a program code embodied therewith (see para. [0169]-[0170] of the instant US PGPub). The specification discloses that the program code is executable by a hardware processor, wherein the hardware processor is part of the control unit (see para. [0176]-[0177] of the instant US PGPub), but does not disclose that the control unit comprises the program code. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2, 5, 7, 13-14, 16, 20, 22, and 42 are rejected as dependent thereon.
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “a single electrode layer” in lines 1-2 of the claim. It is unclear whether “a single electrode layer” in claim 42 is the same as or different from the previously recited “an electrode layer” in line 3 of claim 1. It is further unclear whether “a single electrode layer” in claim 42 means a single layer of electrodes or a layer of a single electrode.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221, B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) and further in view of Wang et al. (US 2006/0161364 A1).
Regarding claim 1, Cabuz teaches a system comprising a microfluidic device (an actuator device having micrometer dimensions, abstract, col. 2, ln. 57, col. 5, lns. 23-25) comprising:
a chamber comprising actuation medium (a chamber 37 filled with an appropriate fluid for actuation, Fig. 3, abstract, col. 2, lns. 27-32 & 57-62, col. 3, lns. 61-62, col. 4, lns. 4-10 & 16- 19);
an electrode layer comprising at least one electrode (a pattern array of electrodes 34, Fig. 3, col. 3, ln. 52); and

wherein at least a portion of the electrode layer has one or more layers of dielectric material deposited thereon (a dielectric layer 38 is applied on top of the pattern array of electrodes 34, Fig. 3, col. 3, lns. 52 & 57-58).
Cabuz is silent with respect to a spacer, and therefore fails to teach a 1 to 100 µm thick spacer being disposed between the one or more layers of dielectric material and the dynamically configurable layer. However, Heikenfeld teaches an electrofluidic display pixel comprising an electrode, a dielectric, a voltage source, and a channel formed between first and second substrates and containing a fluid (abstract) like that of Cabuz. Heikenfeld teaches spacers 32 being disposed over a dielectric 166 which covers electrodes 162, 164 (Fig. 5A, para. [0093]- [0094]). Heikenfeld teaches that the spacers 32 are 5 µm in height (Fig. 5A, para. [0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cabuz to include spacers that are 5 µm in height between the dielectric layer and the flexible cover as taught by Heikenfeld because the spacers can regulate the gap between the layers contacting the spacers to a desired height (Heikenfeld, Fig. 5A, para. [0095]).
Modified Cabuz teaches a control unit (control electronics 36, Fig. 3, col. 3, lns. 56-57). Modified Cabuz teaches wherein the control unit is configured to establish and modulate an electric field via the at least one electrode so as to induce a predetermined and variable pressure on at least a portion of said dynamically configurable layer, and deform the dynamically configurable layer in response to the predetermined and variable pressure (the control electronics 36 controls application of power from the power supply, abstract, col. 3, lns. 56-57, col. 5, lns. 6-8; by applying suitable voltages, the shape of the flexible cover 35 can be changed, through the 
Wang teaches a control system 120 coupled to a pressure sensor 110 which has a diaphragm 140 (Fig. 1, para. [0012]). Wang teaches that the diaphragm 140 may proportionally deflect as a result of the change in electrostatic pressure applied to the diaphragm 140 caused by applying a voltage differential across electrodes 220, 245 with the control system 120 (Fig. 1, para. [0019]-[0020], [0023]). Wang teaches that the control system 120 may include a machine-readable medium on which is stored one or more sets of instructions (e.g., software) embodying any one or more of the methodologies or functions described, and that the instructions may reside within a hardware processor during execution thereof by the control system 120 (Fig. 1, para. [0046]-[0047]).
Since Modified Cabuz already teaches the control electronics performing the claimed function, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control electronics of Modified Cabuz to include a hardware processor and instructions executable by the hardware processor as taught by Wang in order to yield the predictable result of control electronics comprising a hardware processor and instructions 
Regarding claim 2, Modified Cabuz teaches wherein said actuation medium comprises a liquid selected from Newtonian liquid and non-Newtonian liquid (the appropriate liquid for actuation, Fig. 3, abstract, col. 2, lns. 27-32 & 57-62, col. 3, lns. 61-62, col. 4, lns. 4-10 & 16-19; Examiner interprets the appropriate liquid of Modified Cabuz to read on a liquid selected from Newtonian liquid and non-Newtonian liquid because a liquid is either Newtonian or non- Newtonian).
Examiner further notes that Applicant has written the limitation “optionally wherein said non-Newtonian liquid comprises a material selected from the group consisting of Poly(acrylic acid) (PAA), carboxymethyl cellulose (CMC), or a combination thereof as optional, so this limitation is given negligible patentable weight.
Regarding claim 5, Modified Cabuz teaches wherein said actuation medium is in fluid communication with said dynamically configurable layer (the appropriate fluid for actuation is in fluid communication with the flexible cover 35, Fig. 3, abstract, col. 2, lns. 15 & 57-62, col. 3, lns. 59-62, col. 4, lns. 4-10 & 16-19).
Regarding claim 7, Modified Cabuz teaches wherein said at least one electrode is selected from the group consisting of platinum, gold, silver, aluminum, titanium, antimony, bismuth, carbon, iridium, zinc oxide, and indium tin oxide (ITO), or any combination thereof (preferred electrodes 34 are aluminum electrodes, Fig. 3, col. 3, ln. 52, col. 5, ln. 1).
Regarding claim 14, Modified Cabuz teaches wherein: said dynamically configurable layer has a thickness of 10-500 µm (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 
Examiner further notes that Applicant has written the limitations “optionally is an elastic membrane comprising a polymer selected from the group consisting of: poly(dimethylsiloxane) (PDMS), low density Poly(ethylene) (LDPE), Poly(vinyl chloride) (PVC), and Poly(imide), or a combination thereof,” “optionally, the microfluidic device further comprises a ceiling comprising one or more materials selected from glass, polymer, PDMS, silicon, epoxy, acrylic, and teflon,” and “optionally, the spacer is in fluid communication with said actuation medium” as optional, so these limitations are given negligible patentable weight.
Regarding claim 42, Modified Cabuz teaches wherein the microfluidic device comprises a single electrode layer (the pattern array of electrodes 34 are formed on the surface of the base 33, Fig. 3, col. 3, ln. 52; for the purpose of examination, Examiner interprets “a single electrode layer” to be the same as the previously recited “an electrode layer” of claim 1 and to mean a single layer of electrodes).
Claims 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221, B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) and further in view of Wang et al. (US 2006/0161364 A1) as applied to claim 1 above, and further in view of Culbertson et al. (US 2012/0273702 A1) (provided in Applicant’s IDS filed on August 21, 2019), as evidenced by Material: Polyimide, Material Property Database, MIT (2020) (hereinafter “MIT Polyimide’) and Material: PDMS (polydimethylsiloxane), Material Property Database, MIT (2020) (hereinafter “MIT PDMS”) with respect to claim 13.
Regarding claim 13, Modified Cabuz teaches wherein said dynamically configurable layer is an elastic membrane (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60). Modified Cabuz teaches that the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns (col. 5, lns. 23-25). The value of E*h3 of the metalized KAPTON membrane of Modified Cabuz at a thickness of 50 microns, wherein “E” is Young’s modulus of said elastic membrane and “h” is a thickness of said elastic membrane, is calculated to be 3.125 * 10-4 N*m (the Young’s modulus of polyimide is 2.5 GPa, MIT Polyimide). Therefore, Modified Cabuz fails to teach wherein said dynamically configurable layer is an elastic membrane characterized by E*h3 having a value between 10-13 to 10-9 N*m. However, Culbertson teaches electroactive polymer actuators comprising an electrode, an electroactive polymer, and a fluid-conducting channel (abstract) like that of Modified Cabuz. Culbertson teaches that the deformable electroactive polymer layer 14 can comprise poly(dimethylsiloxane) (PDMS) (Figs, la, 2, 3a-3c, para. [0046]) and can have a thickness in the range of from about 5 microns to about 200 microns (Figs, la, 2, 3a-3c, para. [(0049]). The value of E*h3 of the deformable PDMS layer of Culbertson at a thickness of 5 microns, wherein “E” is Young’s modulus of said membrane and “h” is a thickness of said membrane, is calculated to be 4.5*10-11 N*m (the Young’s modulus of PDMS is 360 KPa, MIT PDMS), which is a value between 10-13 to 10-9 N*m. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 50 micron metalized KAPTON membrane of Modified 
Regarding claim 20, Modified Cabuz teaches the actuator device comprising the flexible cover 35 (Fig. 3, abstract, col. 2, lns. 15, 17-18, 57, col. 3, ln. 59, col. 5, lns. 23-25). Modified Cabuz fails to teach one or more probing tools selected from: a microscope, a photodetector, a photomultiplier tube (PMT), a conductivity detector, a point detector, a radioactive detector, a camera, and any combination thereof. However, Culbertson teaches electroactive polymer actuators comprising an electrode, an electroactive polymer, and a fluid-conducting channel (abstract) like that of Modified Cabuz. Culbertson teaches that the thickness of the electroactive polymer layer was measured with a microscope and that images of the microfluidic device were captured by a camera (para. [0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to include a microscope and a camera as taught by Culbertson because the microscope could measure the thickness of the flexible cover and the camera could capture images of the actuator device for analysis (Culbertson, para. [0069]).
Regarding claim 22, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59).
The limitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 
Examiner further notes that Modified Cabuz teaches that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23), that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), that electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8), and that the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection (col. 4, lns. 8-10), so the actuator device is capable of the recitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions.”
Claims 13, 20, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221, B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) and further in view of Wang et al. (US 2006/0161364 A1) as applied to claim 1 above, and further in view of Hansen et al. (US 2003/0061687 A1), as evidenced by Material: Polyimide, Material Property Database, MIT (2020) (hereinafter “MIT Polyimide’) with respect to claim 13.
Regarding claim 13, Modified Cabuz teaches wherein said dynamically configurable layer is an elastic membrane (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, 3 of the metalized KAPTON membrane of Modified Cabuz at a thickness of 50 microns, wherein “E” is Young’s modulus of said elastic membrane and “h” is a thickness of said elastic membrane, is calculated to be 3.125 * 10-4 N*m (the Young’s modulus of polyimide is 2.5 GPa, MIT Polyimide). Therefore, Modified Cabuz fails to teach wherein said dynamically configurable layer is an elastic membrane characterized by E*h3 having a value between 10-13 to 10-9 N*m. However, Hansen teaches a microfluidic device (abstract) like that of Modified Cabuz. Hansen teaches wherein the thickness of the membrane and the flexibility of the membrane (Young’s modulus) are result-effective variables. Specifically, Hansen teaches that the thickness of the membrane and the flexibility of the membrane (Young’s modulus) control the deflection of an elastomeric membrane in response to a pressure (para. [0191]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the membrane and the flexibility of the membrane (Young’s modulus) of Modified Cabuz to be characterized by E*h3 having a value between 10-13 to 10-9 N*m through routine experimentation because doing so would yield the predictable desired deflection of the elastomeric membrane in response to a pressure.
Regarding claim 20, Modified Cabuz teaches the actuator device comprising the flexible cover 35 (Fig. 3, abstract, col. 2, lns. 15, 17-18, 57, col. 3, ln. 59, col. 5, lns. 23-25). Modified Cabuz fails to teach one or more probing tools selected from: a microscope, a photodetector, a 
Regarding claim 22, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59).
The limitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23), that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), that electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221, B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) and further in view of Wang et al. (US 2006/0161364 A1) as applied to claim 1 above, and further in view of Beerling et al. (US 2007/0234785 A1).
Regarding claim 16, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59). Modified Cabuz fails to teach a liquid atop said dynamically configurable layer. However, Beerling teaches a system for controlling fluid flow in a microfluidic circuit (abstract) like that of Modified Cabuz. Beerling teaches a liquid 324 atop a flexible membrane 306 (Figs. 3A & 3B, para. [0031]), the flexible membrane 306 being deformed by an actuation source 325 which can be coupled to a pressure source that directs liquid toward the flexible membrane 306 (Figs. 3A & 3B, para. [0032]- [0033]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to have a liquid atop the flexible membrane as taught by Beerling because the flexible membrane can deflect towards the liquid and control the flow of the liquid in any microfluidic circuit (Beerling, para. [0003] & [0017]).
The limitation “allow loading of biological samples therein” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed 
Examiner further notes that Modified Cabuz teaches that the liquid 324 can be any liquid (Beerling, para. [0031]), so the liquid is capable of the recitation “allow loading of biological samples therein.”
The limitation “said liquid is configured to allow loading of biological samples therein” is with respect to an article worked upon (biological samples) and not a positively recited element of the device. Inclusion of the material or article worked upon (biological samples) by a structure (device) being claimed does not impart patentability to the claims. MPEP § 2115.
Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that it is clear that a spacer provides a spacing of 1 to 100 µm between the dielectric material and the dynamically configurable layer. Applicant asserts that para. [0292] of the instant US PGPub provides that a 10-50 µm thick PDMS frame serves as a spacer between the electrode array and the actuation membrane.
Examiner respectfully disagrees. The specification does not contain support for a 1 to 100 µm thick spacer, but instead discloses that a spacer is disposed at a distance that ranges from 1 to 100 µm from the actuation layer (see para. [0024] of the instant US PGPub). It is unclear where 
In the arguments presented on pages 9-10 of the amendment, Applicant argues that Cabuz does not disclose or suggest a system comprising a microfluidic device having: an electrode layer in the base of the chamber, a dynamically configurable layer which is devoid of an electrode, and a control unit for establishing and modulating an electric field leading to predetermined and variable pressure gradients within the chamber and towards the dynamically configurable layer, and in response the deformation of dynamically configurable layer. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an electrode layer in the base of the chamber, and a dynamically configurable layer which is devoid of an electrode) are not recited in the rejected claim(s).  In re Van Geuns
Applicant’s arguments with respect to the hardware processor and the program code of claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Wang is now relied upon for the feature of wherein the control unit comprises a hardware processor and a program code executable by the hardware processor as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794